Golden, Senator,
concurred. True, he said, the question on the amended record could not be disposed of at the present session; but it may just as well be heard and decided at the,next year’s session.
*Crary, Senator.
The parties were governed by their own form of bringing up the question. It has come here *709by a special verdict, with their mutual consent. I do not mention this to oppose an amendment, if there be no other , , way of reaching the question: but to submit whether it would not be proper to dispose of it upon the record before us. It has been fully argued. This difficulty was mentioned and discussed in the outset; but the argument went on upon the main question. We heard it Why should we not decide it ?
Spencer, Senator.
The case does not present the question. This was the opinion of some members; and they have not examined it. Others have looked into it imperfectly. Taking time will not obviate the difficulty; for eight members go out of office in a few days. There is no time to examine the question and decide it, even if we felt authorized to do so. The decision cannot be postponed for any reason, if they are to join in it,
Viele, Senator.
True; but if we do not put the case in a train for amendment, there can be but little doubt how it will go. We shall not reach the only question in-. tended to be raised. If it be postponed, it can be-argued and decided by the new court, whether an amendment is effected or not.
The court suspended their opinion till further order.